EXHIBIT 10.1


 
TERMINATION OF EMPLOYMENT AGREEMENT DATED MAY 5, 2009 (this “Termination
Agreement”) dated the 1st day of November, 2010 by and between Majestic Capital,
Ltd. (formerly known as CRM Holdings, Ltd.), a Bermuda company (“Company”), and
James Scardino (“Executive”).
 
WHEREAS, Executive and Company have executed and delivered an Employment
Agreement dated May 5, 2009 (the “Employment Agreement”);
 
WHEREAS, Executive is an executive officer and shareholder of Company;
 
WHEREAS, Company has entered into an Agreement and Plan of Merger and
Amalgamation dated as of September 21, 2010 (the “Merger Agreement”), pursuant
to which Company has agreed to merge and amalgamate with a wholly-owned
subsidiary of Bayside Equity Holdings LLC (“Bayside”)(the “Transaction”);
 
WHEREAS, the consummation of the Transaction would constitute a Change in
Control of Company under the provisions of the Employment Agreement;
 
WHEREAS, Company has requested that Executive terminate the Employment
Agreement, effective immediately prior to the Effective Time of the Transaction;
 
WHEREAS, Bayside has represented to Executive that, as of the Effective Time,
Executive will continue in his current role and responsibilities at a
substantially similar wage and benefit level, albeit as an “at-will” employee,
and Executive desires to continue his employment under these conditions;
 
WHEREAS, Executive is proceeding in good faith and in reliance upon these
material representations of Bayside; and
 
WHEREAS, capitalized terms used but not defined in this Termination Agreement
shall have the respective meanings ascribed thereto in the Employment Agreement
or the Merger Agreement, as the case may be;
 
NOW THEREFORE, in consideration of the premises, to induce Company to consummate
the Transaction and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Executive and Company, Company
and Executive, intending to be legally bound, do hereby agree as follows:
 
Section 1.                      Termination of the Employment Agreement;
Termination of this Termination Agreement.
 
1.1           Executive hereby agrees that effective immediately prior to the
Effective Time, the Employment Agreement is terminated in all respects and shall
have no further force or effect from and after the Effective Time, it being
expressly understood and agreed that from the date hereof until immediately
prior to the Effective Time, the Employment Agreement shall remain in full force
and effect in accordance with its terms.  Without limiting the generality of the
foregoing, Executive’s right  to any compensation, including severance, payable
as a result of or in connection with a Change in Control, is terminated
effective immediately prior to the Effective Time.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           This Termination Agreement shall terminate and be of no further
force or effect from and after any termination of the Merger Agreement prior to
the Effective Time.
 
Section 2.                      Indemnification; Litigation Cooperation.
 
2.1           Company agrees that if Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of Company or is or was serving at the
request of Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by Company to the fullest extent legally permitted
or authorized by Company’s by-laws or resolutions of Company’s Board of
Directors (the “Board”) or, if greater, by the laws of the State of New York
against all cost, expense, liability and loss (including, without limitation,
attorney’s fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Executive
in connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, officer, employee or agent of
Company or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators.  Company shall advance to Executive all reasonable
costs and expenses to be incurred by him in connection with a Proceeding within
20 days after receipt by Company of a written request for such advance. Such
request shall include an undertaking by Executive to repay the amount of such
advance if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses.  The provisions of this Section 2.1
shall not be deemed exclusive of any other rights of indemnification to which
Executive may be entitled or which may be granted to him, and it shall be in
addition to any rights of indemnification to which he may be entitled under any
policy of insurance.
 
Neither (x) the failure of Company (including the Board, independent legal
counsel or shareholders) to have made a determination, prior to the commencement
of any proceeding, concerning payment of amounts claimed by Executive under
Section 2.1 of this Termination Agreement that indemnification of Executive is
proper because he has met the applicable standard of conduct, nor (y) a
determination by Company (including the Board, independent legal counsel or
stockholders) that Executive has not met such applicable standard of conduct,
shall in either case create a presumption that Executive has not met the
applicable standard of conduct.
 
2.2           Executive agrees to cooperate with Company by making himself
reasonably available to testify on behalf of Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist Company, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to Company, as reasonably requested.
Company agrees to reimburse Executive, on an after-tax basis, for reasonable
expenses actually incurred in connection with his provision of testimony or
assistance.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.                      Representations and Warranties.
 
3.1           Representations and Warranties of Company.  Company hereby
represents and warrants to Executive that:
 
(a)           Company is duly organized and validly existing as a corporation
under the laws of Bermuda and has full corporate right, capacity and power to
execute and deliver this Termination Agreement and to perform its obligations
hereunder.
 
(b)           Company has duly authorized the execution and delivery of this
Termination Agreement and the performance by it of its obligations hereunder,
has duly executed and delivered this Termination Agreement and this Termination
Agreement constitutes the legal, valid and binding obligation of Company,
enforceable against Company in accordance with its terms (subject to the
Enforceability Exceptions).
 
(c)           The execution, delivery and performance of this Termination
Agreement by Company does not and will not conflict with or violate, create a
breach or default under or cause (or entitle any Person to cause) an
acceleration of any material rights or obligations under its Organizational
Documents, any applicable Law or Order binding on Company or its properties or
assets or any material Contract to which Company is a party or by which it or
its properties or assets are bound.
 
3.2           Representations and Warranties of Executive.  Executive hereby
represents and warrants to Company that:
 
(a)           Executive has full right, capacity and power to execute and
deliver this Termination Agreement and to perform his obligations hereunder.
 
(b)           Executive has duly executed and delivered this Termination
Agreement and this Termination Agreement constitutes the legal, valid and
binding obligation of Executive, enforceable against him in accordance with its
terms (subject to the Enforceability Exceptions).
 
(c)           The execution, delivery and performance of this Termination
Agreement by Executive does not and will not conflict with or violate, create a
breach or default under or cause (or entitle any Person to cause) an
acceleration of any material rights or obligations under any applicable Law or
Order binding on Executive or his properties or assets or any material Contract
to which Executive is a party or by which he or his properties or assets are
bound.
 
Section 4.                      Miscellaneous.
 
4.1           This Termination Agreement constitutes the entire agreement
between Company and Executive with respect to the termination of the Employment
Agreement and may not be amended, nor may any provision of this Termination
Agreement be waived, except as expressly set forth in a written agreement duly
executed and delivered by Company and Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2           This Termination Agreement shall be binding upon and inure to the
benefit of Company and Executive and their respective successors (including, but
not limited to, the Resultant Company in the case of Company), permitted
assigns, heirs, executors and personal representatives.  No Person is an
intended third party beneficiary of this Termination Agreement, and no Person
shall have any rights, remedies or claims under or pursuant to this Agreement,
other than Company and Executive and their respective successors (including,
without limitation, the Resultant Company in the case of Company), permitted
assigns, heirs, executors and personal representatives.
 
4.3           The provisions of this Termination Agreement are severable, and if
any provision of this Termination Agreement is determined to be void or
unenforceable, the remaining provisions of this Termination Agreement shall
nevertheless be enforced in accordance with their respective terms.  Any court
making a determination that any provision of this Termination Agreement is void
or unenforceable shall be authorized, and is hereby directed, to modify this
Termination Agreement by replacing any such void or unenforceable provision with
a provision that is valid and enforceable and that comes closest to expressing
the intention of the void or unenforceable provision, and this Termination
Agreement shall be enforced as so modified.
 
4.4           This Termination Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely in such State, and without reference
to principles of conflict of laws that would cause the application of the laws
of any other jurisdiction to the construction or enforcement of this Termination
Agreement.
 
4.5           In the event of any breach or threatened breach of any provision
of this Termination Agreement by either party hereto, the other party shall be
entitled to apply for preliminary and permanent injunctive and other appropriate
equitable relief to prevent or restrain such breach or threatened breach, and
such relief may be granted without posting any bond or other security and
without proving that monetary damages would be an inadequate remedy for such
breach or threatened breach.  The provisions of this Section 4.5 are not
exclusive and shall be in addition to any other remedies to which such party may
be entitled under this Termination Agreement, applicable law or otherwise, all
of which remedies shall be cumulative.
 
4.6           The descriptive headings in this Termination Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of any provision of this Termination
Agreement.
 
4.7           This Termination Agreement may be signed in multiple counterparts,
each of which shall constitute an original and all of which, taken together,
shall constitute the same agreement. Any such executed counterpart may be
delivered by “pdf”, facsimile or other form of electronic transmission and such
delivery shall be deemed to be and shall constitute the delivery of a manually
signed copy of this Termination Agreement for all purposes.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company and Executive have duly executed and delivered this
Termination Agreement as of the day and year first above written.
 
MAJESTIC CAPITAL, LTD.
 
By: /s/ Keith S. Hynes
Keith S. Hynes
Chairman of the Board of Directors
 
EXECUTIVE
 
/s/ James Scardino
James Scardino


5